J-S31005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    DALE WAKEFIELD

                             Appellant                No. 927 EDA 2021


               Appeal from the PCRA Order Entered April 8, 2021
                In the Court of Common Pleas of Bucks County
               Criminal Division at No: CP-09-CR-0006123-2013


    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    DALE WAKEFIELD

                             Appellant                No. 928 EDA 2021


               Appeal from the PCRA Order Entered April 8, 2021
                In the Court of Common Pleas of Bucks County
               Criminal Division at No: CP-09-CR-0002725-2014


BEFORE: STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                          FILED JANUARY 4, 2022




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S31005-21


       Appellant, Dale Wakefield, appeals from the April 8, 2021 orders

dismissing his petition pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46. We affirm.

       On June 5, 2014, Appellant pled guilty to first-degree murder,

aggravated assault, assault by a prisoner,1 and related offenses.2 The trial

court imposed life in prison without parole for murder and an aggregate,

consecutive 5½ to 20 years for the remaining charges. The underlying facts

are not pertinent to this appeal.         After some procedural delays, this Court

affirmed the judgment of sentence on March 21 2017.              The Pennsylvania

Supreme Court denied allowance of appeal on August 7, 2017, and the United

States Supreme Court denied certiorari on February 20, 2018.

       Appellant filed this timely first pro se PCRA petition on January 11, 2019,

followed by an amended, counseled petition on February 15, 2021. Appellant

alleges that one of his defense lawyers, Laura Riba of the Bucks County Public

Defender’s office, rendered ineffective assistance in connection with his guilty

plea in bribing him to plead guilty by depositing at least $400.00 into his prison

account in exchange for his cooperation in pleading guilty. The trial court

conducted a hearing on April 8, 2021.


____________________________________________


1   18 Pa.C.S.A. §§ 2502(a), 2702(a)(4), and 2703(a), respectively.

2  The offenses arise from two dockets. Number 6123 of 2013 pertains to the
murder. Number 2725 of 2014 pertains to offenses Appellant committed while
in prison for murder. This Court sua sponte consolidated Appellant’s appeals
by order of June 10, 2021.

                                           -2-
J-S31005-21


       Riba testified that Appellant’s defense team advised him that a guilty

plea might be in his best interest after the Commonwealth filed notice of its

intent to pursue the death penalty. N.T. Hearing, 4/8/21, at 17-19. Appellant

wanted to enter his plea as soon as possible, even though his attorneys

advised him not to rush into it. Id. at 19. Riba testified that she made two

deposits, totaling $50.00, into Appellant’s prison account in furtherance of her

office’s policy of caring for those less fortunate.3 Id. at 13-15, 20-22. In

addition, one other attorney from Riba’s office gave her $25.00 to deposit into

Appellant’s account. Id. at 16-17. Riba was aware that Appellant had little

to no family support.         Id. at 20-21.      She denied that the money was

conditioned on Appellant’s agreement to plead guilty. Id. at 21-22.

       Appellant’s mother testified that she deposited no money into his prison

account during the time in question. Id. at 6. Appellant’s mother spoke to

Riba, who told her that she deposited money into Appellant’s bank account

because she “felt sorry for him.” Id. at 7. Riba did not tell Appellant’s mother

how much she deposited, nor did Riba ever say that the money was

conditioned on Appellant’s guilty plea.          Id.   Appellant also produced a

handwritten balance sheet. Id. at Exhibit D-1. The PCRA court noted that

the balance sheet was “borderline illegible” and did not identify the source of


____________________________________________


3  We observe that Rule 1.8(e) of the Pennsylvania Rules of Professional
Conduct forbids lawyers to provide financial assistance to clients in connection
with pending or contemplated litigation. We have no occasion to opine on the
ethical propriety of counsel’s actions in this case.

                                           -3-
J-S31005-21


any deposit. PCRA Court Opinion, 6/30/21, at 19. At the conclusion of the

April 8, 2018 hearing, PCRA court found Riba credible, Appellant not credible,

and denied Appellant’s petition. This timely appeal followed.

      On review, we must determine whether the record supports the PCRA

court’s findings of fact, and whether it committed an error of law.

Commonwealth v. Watkins, 108 A.3d 692, 701 (Pa. 2014), cert. denied,

136 S. Ct 221 (2015).

            A criminal defendant has the right to effective counsel
      during a plea process as well as during trial. A defendant is
      permitted to withdraw his guilty plea under the PCRA if ineffective
      assistance of counsel caused the defendant to enter an
      involuntary plea of guilty.

            We conduct our review of such a claim in accordance with
      the   three-pronged     ineffectiveness test   under    section
      9543(a)(2)(ii) of the PCRA, 42 Pa.C.S.A. § 9543(a)(2)(ii). The
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

             In order for Appellant to prevail on a claim of ineffective
      assistance of counsel, he must show, by a preponderance of the
      evidence, ineffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place. Appellant must demonstrate:
      (1) the underlying claim is of arguable merit; (2) that counsel had
      no reasonable strategic basis for his or her action or inaction; and
      (3) but for the errors and omissions of counsel, there is a
      reasonable probability that the outcome of the proceedings would
      have been different. The petitioner bears the burden of proving
      all three prongs of the test.

Commonwealth v. Rathfon, 899 A.2d 365, 369 (Pa. Super. 2006) (internal

citations and quotation marks omitted).



                                     -4-
J-S31005-21


       This case does not involve failure to discover exculpatory evidence,

failure to advise Appellant of a potential affirmative defense, or counsel’s

misapprehension of the sentencing ramification of Appellant’s plea.        It is

therefore distinct from many collateral actions involving the alleged

ineffectiveness of plea counsel. This case is more akin to an allegation of an

unlawfully induced plea, but Appellant has not alleged that an unlawful

inducement led him to plead guilty when he was innocent.4 See 42 Pa.C.S.A.

§ 9543(a)(2)(iii).

       Assuming without deciding that Appellant’s allegations, if true, could

support a claim of ineffective assistance of counsel,5 the outcome in this case

is entirely dependent upon the PCRA court’s credibility findings. The PCRA

court credited Riba’s testimony that Appellant was eager to plead guilty to

avoid facing the death penalty and that her financial gifts were not conditioned

on Appellant’s acquiescence in the guilty plea. “The PCRA Court’s credibility

determinations, when supported by the record, are binding on this Court.”


____________________________________________


4   On direct appeal, this Court rejected Appellant’s challenge to the
voluntariness of his guilty plea. Appellant did not assert bribery from defense
counsel in support of his argument on direct appeal.

5  “A defendant is bound by the statements made during the plea colloquy,
and a defendant may not later offer reasons for withdrawing the plea that
contradict statements made when he pled.” Commonwealth v. Brown, 48
A.3d 1275, 1277–78 (Pa. Super. 2012), appeal denied, 63 A.3d 773 (Pa.
2013). “Claims of counsel's ineffectiveness in connection with a guilty plea
will provide a basis for relief only if the ineffectiveness actually caused an
involuntary or unknowing plea.” Id.


                                           -5-
J-S31005-21


Commonwealth v. Spotz, 18 A.3d 244, 259 (Pa. 2011). The record before

us contains nothing to undermine the PCRA court’s credibility determinations.

As noted above, Appellant produced no evidence of the source of any deposit

to his prison bank account. Further, Appellant’s claim in this case contradicts

his assertions, during his guilty plea colloquy, that he was satisfied with

counsel’s representation and that he was not coerced into pleading guilty.

N.T. Hearing, 4/8/21, at 29-30. Appellant testified at the PCRA hearing that

he repeatedly lied under oath at his guilty plea colloquy. Id. at 33-34. Based

on the PCRA court’s binding credibility findings, there is no factual basis for

Appellant’s claim of ineffective assistance of counsel.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                                     -6-